DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-3, 5-12 and 15-16 are pending.
	Claims 15-16 are newly added.
	Claims 4 and 13-14 are cancelled.
	Claim 1 is amended.
	Claims 1-3, 5-12 and 15-16 are examined as follow:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the element shown below: 
“upper member” in claim 1
“lower member” in claim 1
“controller” in claim 1
“lowest part” in claim 1
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “controller” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “…configured to…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that there is lack of description for “controller” in the specification, the closest description is “…control device…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1: 
The limitation “…controller…”, applicant has not pointed out were the amended limitation are supported, nor does there appear to be a written description of the claim limitation ““…controller…” in the application filed, See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d1373 (Fed. Cir. 2007).
The limitation “…wherein the upper member is configured to generate steam by a lowest part of the upper member contacting a topmost surface of the water stored in the recess…”, applicant has not pointed out were the amended limitation are supported, nor does there appear to be a written description of the claim limitation ““…wherein the upper member is configured to generate steam by a lowest part of the upper member contacting a topmost surface of the water stored in the recess …” in the application filed, See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d1373 (Fed. Cir. 2007).
The limitation “…a predetermined amount of water is repeatedly supplied to the recess at equal intervals…”, applicant has not pointed out were the amended limitation are supported, nor does there appear to be a written description of the claim limitation ““…a predetermined amount of water is repeatedly supplied to the recess at equal intervals…” in the application filed, See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d1373 (Fed. Cir. 2007).
In claim 16, the limitation “…wherein in the predetermined water supply pattern, the predetermined amount of water repeatedly supplied to the recess at equal intervals is a first predetermined amount of water repeatedly supplied to the recess at equal first intervals during a first period, and after the first period, a second predetermined amount of water is repeatedly supplied to the recess at equal second intervals, wherein the second predetermined amount of water is less than the first predetermined amount of water, and the second intervals are longer than the first intervals…”, applicant has not pointed out were the amended limitation are supported, nor does there appear to be a written description of the claim limitation ““…wherein in the predetermined water supply pattern, the predetermined amount of water repeatedly supplied to the recess at equal intervals is a first predetermined amount of water repeatedly supplied to the recess at equal first intervals during a first period, and after the first period, a second predetermined amount of water is repeatedly supplied to the recess at equal second intervals, wherein the second predetermined amount of water is less than the first predetermined amount of water, and the second intervals are longer than the first intervals…” in the application filed, See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d1373 (Fed. Cir. 2007).

Claims 1-3, 5-12 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, the limitation “…wherein the controller is configured to drive the electric pump in a predetermined water supply pattern in which an initial amount of water is supplied to the recess so that the topmost surface of the water stored in the recess contacts the lowest part of the upper member to generate steam, and once steam generation begins, a predetermined amount of water is repeatedly supplied to the recess at equal intervals so as to maintain a state in which the topmost surface of the water stored in the recess contacts the lowest part of the upper member such that steam is stably generated…”, line 15-23, is not sufficiently described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. The specification Page 9, line 14-16, Description of Embodiment, recites: “…In the present exemplary embodiment, food items 2a and 2b are frozen meat buns, and therefore numeric key 11 given a number "1" memorizing a heating pattern suitable for a frozen meat bun is pressed. This heating is performed on the assumption that preheating of temperature increasing unit 16 has been completed. For this reason, in a case where preheating has not been collated, i.e., in a case where completion of preheating is not memorized in control device 40 (step S203), the operation does not proceed even if start key 6 is pressed, and buzzer sound indicative of warning is issued to alert the user (step S204). In a case where a user wants to memorize a heating pattern in numeric key 11 in advance, the heating pattern is memorized according to a predetermined algorithm by using memory key 12, output key 9, water supply key 10, numeric key 11, and the like…”, which does not sufficiently describe the “…predetermined algorithm…”, because the recited “Controller/control device 40”, and “…predetermined algorithm…” are not sufficiently explained. Undue experimentation would be necessary for one of ordinary skill to make the invention, because, among other reasons:
The claim broadly recites that a controller/control device 40 that processes a predetermined algorithm to perform functions of controlling a heating pattern, without reciting specifically in the claim and in the specification how the determination and the algorithm is accomplished.
The “Controller/control device 40” is recited, without description in the claim and in the specification as to what variables are associated by the “predetermined algorithm”.
 The level of one of ordinary skill would not be able to use the “cooker” to determine a “heating pattern”, without undue experimentation, because the claim and the specification do not sufficiently describe how to make the determination of “heating pattern” and what is the “predetermined algorithm”, because, for example, the specification Page 9, line 14-16, Description of Embodiment, recites: “…In a case where a user wants to memorize a heating pattern in numeric key 11 in advance, the heating pattern is memorized according to a predetermined algorithm by using memory key 12, output key 9, water supply key 10, numeric key 11, and the like…”, without providing further details pertaining to the “algorithm”, and pertaining to “heating pattern”. There is no clear description for the “controller/control device 40”, it is just a box and no clear algorithm was provided or described. There is mention of predetermined algorithm but don’t know what they are and where they were come from.
For the above factors, among other reasons, the subject matter of claim 1 is not sufficiently described in the specification for one of ordinary skill in the art to use the apparatus of the invention to, in dependence upon the “heating pattern” and the “predetermined algorithm”, determining the cited control function or steps, as claimed in the claim, without undue experimentation. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: 
The limitation “…wherein the controller is configured to drive the electric pump in a predetermined water supply pattern in which an initial amount of water is supplied to the recess so that the topmost surface of the water stored in the recess contacts the lowest part of the upper member to generate steam, and once steam generation begins, a predetermined amount of water is repeatedly supplied to the recess at equal intervals so as to maintain a state in which the topmost surface of the water stored in the recess contacts the lowest part of the upper member such that steam is stably generated…” is indefinite, because of lack of description in the specification, it is unclear how the controller/control device able to perform the cited function or steps without further clarification to the “controller/control device”, “heating pattern” and “predetermined algorithm”. Clarification if required.
The limitation “…wherein the upper member is configured to generate steam by a lowest part of the upper member contacting a topmost surface of the water stored in the recess…” is indefinite, because of lack of description in the specification, it is unclear what are “upper/lower member” and “lowest part” referring. Clarification is required.
The limitation “…a predetermined amount of water is repeatedly supplied to the recess at equal intervals…” is indefinite, because of lack of description in the specification, it is unclear what is “intervals” and what the limitation is referring to. Clarification is required. For examination purpose, Examiner assumed that the “equal intervals” mean any repeated same procedure.

Claim 16 is indefinite, because of lack of description in the specification, it is unclear what is considered as “intervals” or “period”, and what the limitations are referring to. Clarification is required. For examination purpose, Examiner assumed that the “equal intervals” mean any same repeat procedure, and “period” is mean for a time in a certain procedure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650.
Regarding claim 1, Weber discloses a cooker1 (water distiller 15, Fig.3) comprising: 
	a steam generating device (steam chamber assembly 26 and heating element 34, Fig.3) that supplies steam (inside the water distiller 15, Fig.3) to the cooker1 (water distiller 15, Fig.3); 
	a water supply device (solenoid coil 21, Fig. 3) that supplies water [refer to Weber Col 8 line 62-65 cited: “…The operation control module 29 responds to this condition by de-energizing solenoid coil 21 to close the inlet valve 37. This stops the flow of undistilled source water to the water heating chamber 31…”] to the steam generating device (steam chamber assembly 26, Fig.3); and 
	a controller (microcontroller 304, Fig. 36A and 36B) that controls at least the steam generating device (heating element 34, Fig. 36B) and the water supply device (solenoid 21, Fig.36B), 
	wherein the steam generating device (steam chamber assembly 26, Fig.3) includes: comprises an upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and a lower member (tray 36, Fig.3), the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) including a heater (heating element 34, Fig. 3, fig.12A and 12B) to heat the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B), the lower member (tray 36, fig.3) being provided with a recess (refer as the recess of the tray in Fig.3), and the heater (heating element 34, Fig. 3, fig.12A and 12B) is embedded within an interior (baffle interior surface 44, baffle sidewall 45, fig.3, fig. 12A and 12B) of the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B),
	the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and the lower member (tray 36, fig.3) are vertically separate from each other (refer to the gap formed by the gasket 62, fig.10),
	wherein a gap (refer as the gap for the gasket 62 in Fig.10) is formed between the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and the lower member (tray 36, Fig.3), and the gap (refer as the gap for the gasket 62 in Fig.10) is sealed by a packing (gasket 62, Fig.10), 
	and wherein the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) is configured to generate steam by a lowest part (clamp 49, Fig. 16A and 16B) of the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) contacting a topmost surface of the water (water level 47, Fig. 16A and 16B) stored in the recess (refer as the recess of the tray in Fig.3). 
Weber further discloses wherein the controller (operation control module 29, fig.3) is configured to drive “a solenoid 21 to actuate a valve 37 in fig.3” in the predetermined water supply pattern (refer to Col 8 line 34-46 cited: “…the water level rises within the heating chamber 31, it will again make contact with the heat sink 49 (as FIG. 16A shows). The heat sink body 48 and 49 will experience a rapid temperature drop. The sensor 52 detects when the temperature drops below the high end control temperature, or another preselected control temperature less than the high end control temperature. The operation control module 29 responds to this condition by de-energizing solenoid coil 21 to close the inlet valve 37. This stops the flow of undistilled source water to the water heating chamber 31 …”) such that an initial amount of water is supplied to the recess (refer as the recess of the tray in Fig.3) so that the topmost surface of the water (water level 47, Fig. 16A and 16B) stored in the recess (refer as the recess of the tray in Fig.3) contacts the lowest part of the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) to generate steam (refer to Col 9 line 22 cited: “…the size of the gap G is selected so that the water level is maintained during the distillation process within 1/8 inch above and below the centerline of the heating element 34. At this level, optimal conditions for film boiling exist …”), and such that once steam generation begins, a predetermined amount of water is supplied to the recess (refer as the recess of the tray in Fig.3) at intervals (refer as “control cycle” in Col 8, line 67- Col 9, line 2 cited: “…control cycle continuously replenishes evaporated water with source water under the control of the offset sensor element 52 enclosed within the heat sink body 48 and 49…”) so as to maintain a state in which the topmost surface of the water (water level 47, Fig. 16A and 16B) stored in the recess (refer as the recess of the tray in Fig.3) contacts the lowest part of the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) (refer to Col 8 line 34 to Col 9 line 51)

    PNG
    media_image1.png
    804
    556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    535
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    469
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    566
    802
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    789
    538
    media_image5.png
    Greyscale

	However, Weber does not disclose an electric pump; that the heater does not directly contact water; and wherein the controller is configured to drive the electric pump in a predetermined water supply pattern in which an initial amount of water is supplied, and once steam generation begins, a predetermined amount of water is repeatedly supplied to the recess at equal intervals so as to maintain a state such that steam is stably generated.
	Shibuya0650 discloses an electrical pump (water supply pump 41, fig.5); that the heater (steam generating heater 50, fig.4A) does not directly contact water (refer to the water in water storage chamber 28, fig.4A); wherein the controller (controller 34, fig.3) is configured to drive the electric pump (water supply pump 41, fig.5) in a predetermined water supply pattern (refer to fig.9) in which an initial amount of water (refer to fig.9 S10 and Paragraph 0090 cited: “…a user selects the steam heating mode using the touch panel 57 and pushes the start button of the operating portion 58 after refilling the water supply tank 42 with water to a level indicated by the full water line 52 (step S10)…”) is supplied, and once steam generation begins (refer to fig.9 S19, S20 and S21), a predetermined amount of water (refer to fig.9 S21) is repeatedly supplied to the recess at equal intervals (refer to interval between S19-S20-S21 and then return back to S19 shown in fig.9)  so as to maintain a state such that steam is stably generated (refer to the condition stated in S20 cited: “is the temperature detected by water storage chamber thermistor equal to or more than 110oC” in fig.9).

    PNG
    media_image6.png
    645
    307
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    556
    478
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    491
    703
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s heater with the heater does not directly contact water, as taught by Shibuya0650, in order to maintain the steam generating performance even after long-term use (refer to Paragraph 0007) and a better and efficient control of supply of water into the recess, instead of relying on water supply pressure which the apparatus or user have no control over.

Regarding claim 3, , the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber does not disclose the upper member includes fin-shaped projections arranged on inner walls of the upper member.
Shibuya0650 further discloses the upper member (water storage chamber 28, Shibuya fig.4A) includes fin-shaped (fin 36, Shibuya fig.4A) projections arranged on inner walls (refer to Shibuya fig.4A) of the upper member (water storage chamber 28, fig.4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with wherein the upper member includes fin-shaped projections arranged on inner walls of the upper member, as taught by Shibuya0650, in order to increase the contact area between the water storage chamber and the water [refer to Par.0140 cited: “…water can flow between the fins 36 and the second side surface 54, thereby increasing the contact area between the water storage chamber 28 and the water…”].

Regarding claim 12, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber further discloses a space (gasket 62’s space, fig.10) is formed between the upper (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and the lower member (tray 36, Fig.3), and a step (gasket 62, fig.10) is provided on an upper surface (the upper surface of the tray 36 that is contact with the gasket 62, fig.10) of the lower member (tray 36, Fig.3).
	Weber does not disclose the space is to suppress heat transfer from the upper member to the lower member.
	Shibuya0650 further discloses the boiling at a lower portion within the water storage chamber can be suppressed by minimizing heating of water at the lower portion within the water storage chamber [refer to  Paragraph 0098 cited: “…Also, boiling at a lower portion within the water storage chamber 28 can be suppressed by minimizing heating of water at the lower portion within the water storage chamber 28. Although bubbles generated by the boiling may grow into large bubbles while moving upward and the large bubbles may further move upward to the water surface and eventually burst, the suppression of boiling can reduce running-up of boiling water due to such a bubble burst, thus making it possible to prevent the boiling water from spouting from the steam spout port 32. Bursting sounds of the bubbles can be also suppressed…”]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a step is provided on an upper surface of the lower member, and the space is to suppress heat transfer from the upper member to the lower member, as taught by Shibuya0650, in order to prevent unneeded heating to the water stored in the lower member, such that it will minimize the boiling water from spouting from the steam spout port [refer to Paragraph 0098 cited: “…Also, boiling at a lower portion within the water storage chamber 28 can be suppressed by minimizing heating of water at the lower portion within the water storage chamber 28. Although bubbles generated by the boiling may grow into large bubbles while moving upward and the large bubbles may further move upward to the water surface and eventually burst, the suppression of boiling can reduce running-up of boiling water due to such a bubble burst, thus making it possible to prevent the boiling water from spouting from the steam spout port 32. Bursting sounds of the bubbles can be also suppressed…”].

	Regarding to claim 15, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber does not disclose wherein the controller is configured to control the steam generating device according to a heating pattern selected by a user, the selected heating pattern being one of a plurality of heating patterns, wherein the predetermined water supply pattern is one of a plurality of predetermined water supply patterns, and wherein the controller is configured to select the predetermined water supply pattern based on the selected heating pattern.
	Shibuya0650 further discloses wherein the controller (controller 34, fig.3) is configured to control the steam generating device (steam chamber assembly 26 and heating element 34, Fig.3) according to a heating pattern (refer to fig.9 S10) selected by a user, the selected heating pattern being one of a plurality of heating patterns (refer to fig.9 S12 and S14 and S17), wherein the predetermined water supply pattern is one of a plurality of predetermined water supply patterns (refer to fig.9 S13, S15 and S18), and wherein the controller is configured to select the predetermined water supply pattern (refer to fig.9 S13, S15 and S18) based on the selected heating pattern (refer to fig.9 S12 and S14 and S17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Weber’s invention with wherein the controller is configured to control the steam generating device according to a heating pattern selected by a user, the selected heating pattern being one of a plurality of heating patterns, wherein the predetermined water supply pattern is one of a plurality of predetermined water supply patterns, and wherein the controller is configured to select the predetermined water supply pattern based on the selected heating pattern, as taught by Shibuya0650, in order to efficiently heat and generate steam to the space in which the food is present (refer to Paragraph 0094).

Regarding claim 16, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber does not explicitly disclose wherein in the predetermined water supply pattern, the predetermined amount of water repeatedly supplied to the recess at equal intervals is a first predetermined amount of water repeatedly supplied to the recess at equal first intervals during a first period, and after the first period, a second predetermined amount of water is repeatedly supplied to the recess at equal second intervals, wherein the second predetermined amount of water is less than the first predetermined amount of water, and the second intervals are longer than the first intervals.
	Shibuya0650 further discloses wherein in the predetermined water supply pattern (refer to fig. 9, S17, S18, S19, S20 and S21), the predetermined amount of water (refer to fig.9 S18 and S21 water supply amount) repeatedly supplied to the recess at equal intervals (note: S17-S18’s interval is equal procedure every repeat) is a first predetermined amount of water (refer to fig.9 S18 water supply amount) repeatedly supplied to the recess at equal first intervals (note: S17-S18’s interval is equal procedure every repeat) during a first period (refer to fig.9 S17’s “5 seconds”), and after the first period (refer to fig.9 S17’s “5 seconds”), a second predetermined amount of water (refer to fig.9, S21’s water supply amount) is repeatedly supplied to the recess at equal second intervals (refer to fig.9 S19-S20-S21interval is equal procedure every repeat), , and the second intervals (refer to fig.9 S19-S20-S21interval is equal procedure every repeat) are longer than the first intervals (note: S17-S18’s interval is equal procedure every repeat).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s heater with wherein in the predetermined water supply pattern, the predetermined amount of water repeatedly supplied to the recess at equal intervals is a first predetermined amount of water repeatedly supplied to the recess at equal first intervals during a first period, and after the first period, a second predetermined amount of water is repeatedly supplied to the recess at equal second intervals, wherein the second predetermined amount of water is less than the first predetermined amount of water, and the second intervals are longer than the first intervals, as taught by Shibuya0650, in order to provide a better and efficient control of supply of water into the recess, instead of relying on water supply pressure which the apparatus or user have no control over.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weber’s cooker with wherein the second predetermined amount of water is less than the first predetermined amount of water, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to provide different amount of water, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Weber’s teaching.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, and further in view of Kadoma et al (US2006/0291828A1 previously cited).
	Regarding claim 2, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber or Shibuya0650 does not disclose a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating.
Kadoma discloses a drain valve (drain valve 9, Kadoma fig.1) in a lower part (refer to the location of the drain valve in Kadoma fig.1) of the recess (refer to “lower member” recess annotated in Kodama fig.1), wherein the controller (controller 10, Kadoma fig.1) drains water from the recess (refer to “lower member” recess annotated in Kodama fig.1) by opening the drain valve (drain valve 9, Kadoma fig.1) after an end of heating [refer to Kadoma Par.0043 cited: “…when the thermistor 9 detects the predetermined temperature, the controller 10 immediately stops the cooling fan 11 (step S26) and opens the drain valve 6 (step S27), so that the water inside the vaporizing container 1 is drained out of it through the drain pipe 8…”].

    PNG
    media_image9.png
    532
    536
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, further in view of Kadoma et al (US2006/0291828A1 previously cited) and further in view of Sells et al (US2006/0251784 previously cited).
	Regarding claim 5, , the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, including limitation cited in claim 5, such as the upper member to generate steam while keeping a state where the topmost surface of the water stored in the recess contacts the lowest part of the upper member (refer to claim 1 rejection).
Weber or Shibuya0650 does not disclose a temperature detector that detects a temperature of the upper member, wherein the controller controls the heater so as to preheat the upper member to become a predetermined temperature, the water supply device to provide water to the recess after completion of the preheating.
	Kadoma discloses a temperature detector (thermistor 9, Kadoma fig.1) that detects a temperature of the upper member (refer to “upper member” annotated in Kodama fig.1), wherein the controller (controller 10, Kadoma fig.1) controls the heater (heater 2, Kadoma fig.1) so as to preheat the upper member (refer to “upper member” annotated in Kodama fig.1), the water supply device (feed pump 5, Kadoma fig.1) to provide water to the recess (refer to “recess” annotated in Kodama fig.1) after completion of the preheating, and the upper member (refer to “upper member” annotated in Kodama fig.1) to generate steam while keeping a state where a water surface (#55) in the recess (refer to “upper member” annotated in Kodama fig.1) contacts the upper member (refer to “upper member” annotated in Kodama fig.1).
	Sells discloses wherein the controller (#44) controls the heater (#52) so as to preheat the upper member (#40, #45 and #51) to become a predetermined temperature [Refer to Sell’s paragraph 0040 line 3-4, cited “The steam system 44 is activated to preheat the water in the steam system 44 by the boiler 46. The steam system 44 communicates with the controller 30 and turns on the boiler 46 for operation at a 100% duty cycle” and refer to Fig. 2 annotated below].

    PNG
    media_image10.png
    618
    569
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with the controller can control preheat, as taught by Sells, in order to allow the steam generator to operate at 100% duty cycle at a predictable time (Refer to Sell’s paragraph 0040 line 3-4, cited “The steam system 44 is activated to preheat the water in the steam system 44 by the boiler 46. The steam system 44 communicates with the controller 30 and turns on the boiler 46 for operation at a 100% duty cycle”), such that would improve the accuracy of cooking time and shorten the time that required the cooking target in the heating chamber.

Regarding claim 9, the modification of Weber, Shibuya0650, Kadoma and Sells discloses substantially all features set forth in claim 5, Weber and Sells does not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
Kadoma further discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya0650 further discloses a microwave generating device (magnetron 23, fig.3) that introduces a microwave [refer to Paragraph 0084 cited: “…the magnetron 23 emits microwaves…”] into the cooking chamber (heating chamber 28, fig.3); a controller  (control portion 34, fig.3) controls the microwave generating device [refer to Paragraph 0084 cited: “…the controller 34 controls an output and an emitting direction of the microwaves depending on the detected conditions…”].

    PNG
    media_image11.png
    433
    592
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya0650, in order to provide different option of heating mode [refer to Par.0084 cited: “…a user selects a microwave heating mode …”]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, and further in view of Jeon (US2005/0040160 previously cited).
	Regarding claim 6, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber or Shibuya0650 does not disclose a food item is contained in a food item container having a hole, the food item container and the steam generating device are communicated with each other, and the food item in the food item container is heated.
	Jeon disclose a food item (annotated in Jeon’s Fig.3 below) is contained in a food item container (#30, steaming unit, Jeon fig.1 and 3) having a hole (#33a, plurality of perforations, Jeon fig.1 and 3), the food item container (#30, steaming unit, Jeon fig.1 and 3) and the steam generating device (annotated in Jeon’s Fig.3 below) are communicated with each other (refer to Jeon fig.3), and the food item (annotated in Jeon’s Fig.3 below) in the food item container (steaming unit 30, Jeon fig.1 and 3) is heated.`

    PNG
    media_image12.png
    801
    609
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    612
    570
    media_image13.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s cooker with the food container that have holes for steam to heat food, as taught by Jeon, in order to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time [refer to Jeon Paragraph 0008, cited “It is another aspect of the present invention to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time”].

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, further in view of Kadoma et al (US2006/0291828A1 previously cited), further in view of Sells et al (US2006/0251784 previously cited), and further in view of Jeon (US2005/0040160 previously cited).
	Regarding claim 7, the modification of Weber, Shibuya0650, Kadoma and Sells discloses substantially all features set forth in claim 5, Weber, Shibuya0650, Kadoma or Sells does not disclose wherein a food item is contained in a food item container having a hole, the food item container and the steam generating device are communicated with each other, and the food item in the food item container is heated.
	Jeon disclose wherein a food item (annotated in Jeon’s Fig.3 below) is contained in a food item container (#30, steaming unit, Jeon fig.1 and 3) having a hole (#33a, plurality of perforations, Jeon fig.1 and 3), the food item container (#30, steaming unit, Jeon fig.1 and 3) and the steam generating device (annotated in Jeon’s Fig.3 below) are communicated with each other, and the food item (annotated in Jeon’s Fig.3 below) in the food item container (#30, steaming unit, Jeon fig.1 and 3) is heated.

    PNG
    media_image12.png
    801
    609
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    612
    570
    media_image13.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s cooker with the food container that have holes for steam to heat food, as taught by Jeon, in order to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time [refer to Jeon Paragraph 0008, cited “It is another aspect of the present invention to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time”].

Regarding claim 11, the modification of Weber, Shibuya0650, Kadoma, Sells and Jeon discloses substantially all features set forth in claim 7, Weber, Sells and Jeon do not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
	Kadoma further discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya0650 further discloses a microwave generating device (magnetron 23, fig.3) that introduces a microwave [refer to Paragraph 0084 cited: “…the magnetron 23 emits microwaves…”] into the cooking chamber (heating chamber 28, fig.3); a controller  (control portion 34, fig.3) controls the microwave generating device [refer to Paragraph 0084 cited: “…the controller 34 controls an output and an emitting direction of the microwaves depending on the detected conditions…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya0650, in order to provide different option of heating mode [refer to Par.0084 cited: “…a user selects a microwave heating mode …”]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, and further in view of Kadoma et al (US2006/0291828A1 previously cited).
Regarding claim 8, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber does not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
Kadoma discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya0650 further discloses a microwave generating device (magnetron 23, fig.3) that introduces a microwave [refer to Paragraph 0084 cited: “…the magnetron 23 emits microwaves…”] into the cooking chamber (heating chamber 28, fig.3); a controller  (control portion 34, fig.3) controls the microwave generating device [refer to Paragraph 0084 cited: “…the controller 34 controls an output and an emitting direction of the microwaves depending on the detected conditions…”].

    PNG
    media_image11.png
    433
    592
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya0650, in order to provide different option of heating mode [refer to Par.0084 cited: “…a user selects a microwave heating mode …”]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, and in view of Jeon (US2005/0040160 previously cited), and further in view of Kadoma et al (US2006/0291828A1 previously cited).
Regarding claim 10, the modification of Weber, Shibuya0650 and Jeon discloses substantially all features set forth in claim 6, Weber and Jeon does not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
Kadoma discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya0650 further discloses a microwave generating device (magnetron 23, fig.3) that introduces a microwave [refer to Paragraph 0084 cited: “…the magnetron 23 emits microwaves…”] into the cooking chamber (heating chamber 28, fig.3); a controller  (control portion 34, fig.3) controls the microwave generating device [refer to Paragraph 0084 cited: “…the controller 34 controls an output and an emitting direction of the microwaves depending on the detected conditions…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya0650, in order to provide different option of heating mode [refer to Par.0084 cited: “…a user selects a microwave heating mode …”]. 

Response to Amendment.
The applicant’s amendment filed on March 10th 2022 has raised new issue of Drawing Objection.
The applicant’s amendment filed on March 10th 2022 has raised new issue of 112a Rejection.
The applicant’s amendment filed on March 10th 2022 has raised new issue of 112b Rejection.

Response to Arguments
Applicant's arguments filed March 10th 2022 have been fully considered but moot in view of the new ground(s) of rejection.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bea et al (US2009/0288456A1) discloses a steam generator that have different water pump operation.
SHIBUYA et al (US2016/0066738A1) discloses a steam generator that have different water pump operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        April 27, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to Cambridge Dictionary: cook is defined as “to prepare food by heating it in a particular way, or (of food) to be prepared in this way”. Therefore, the water distiller fulfill such definitions, since the water distiller in Weber is for human consumption, and the water is prepared by heating (heating element 34).